Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “ratio of PPD to DATP” in line 11.  There is no support to broadly recite “ratio”, which can encompass molar ratio, weight ratio, etc.
Based on the specification, examiner is interpreting the ratio as molar ratio.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ebara (WO 2015/129780 A1, published 03 Sep. 2015, hereinafter Ebara) in view of Iizumi et al. (TW 2014/02325 A, published 16 Jan. 2014, hereinafter Iizumi).
Note: The reference citations for Ebara are based on the Description section of the supplied English translation.
Regarding claims 1-3 and 6, Ebara teaches a polyimide resin composition for thin films (Abstract) having high heat resistance and being able to be used in manufacturing processes operating at 400 to 500⁰C (page 2, lines 39-46).  His polyimide comprises the monomers: 3,3’,4,4’-biphenyltetracarboxylic dianhydride (BPDA) as the acid dianhydride and p-phenylenediamine (pPDA /PPD) and 4,4”-diamino-p-terphenyl (DATP) as diamines (page 6, lines 232-235).  Thus, the dianhydride in the polyimide is 100 mol.% BPDA.  Ebara teaches that the molar ratio of pPDA (that is, PPD) to DATP is 1.7 to 20 (page 6, lines 241-244), that is, a molar ratio of about 63:37 to 95.24:4.76.  Ebara teaches that his polyimide film may be applied to a substrate and heated, and the substrate can be metals (page 8, lines 316-323).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art to have selected molar ratios of PPD/DATP from the overlapping portion of the range taught by Ebara because overlapping ranges have been held to be prima facie obviousness.
Ebara does not disclose the inclusion of a metal adhesion layer.
Iizumi teaches a multilayer heat-fusible polyimide film of a polyimide layer laminated with a heat-resistant layer (Abstract).  Iizumi teaches that his heat-fusible layer/hot-melt polyimide layer has excellent heat resistance and provides excellent adhesion to a metal layer (paragraphs 0007 and 0010).  Iizumi teaches that his heat-fusible polyimide layer is a hot-melt layer with a softening point below 350⁰C (paragraphs 0010 and 0021), and his hot-melt polyimide film and a metal foil are pressed continuously under heat to form a polyimide-metal laminate (paragraph 0101).
It is the examiner’s position that this hot-melt pressing to form a polyimide-metal laminate means Iizumi’s heat-fusible layer is a thermal fusion-bondable polyimide.
Given that Ebara and Iizumi are drawn to heat resistant polyimide films attached to metal substrates, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the heat-fusible layer taught by Iizumi as an adhesive layer between the polyimide film of Ebara and a metal substrate.  Since Ebara and Iizumi are both drawn to heat resistant polyimide films attached to metal substrates, one of ordinary skill in the art would have a reasonable expectation of success in using the heat-fusible layer of Iizumi to attach the heat resistant polyimide film of Ebara to a metal substrate.  Further, Iizumi teaches his heat-fusible polyimide film has excellent heat resistance and excellent adhesion to a metal layer (paragraph 0007).
Ebara in view of Iizumi does not disclose the temperature at which 5% weight loss of the multilayer film occurs nor the dielectric loss tangent at a frequency of 11.4 GHz.  However, given that Ebara and Iizumi teach heat-resistant polyimide layers, and the polyimide of Ebara is composed of the same monomers in the same amounts as the current invention, it is the examiner’s position that the polyimide film of Ebara in view of Iizumi would inherently have the same temperature at which 5% weight loss occurs and a dielectric loss tangent at a frequency of 11.4 GHz as the claimed invention, and therefore, would fall within the claimed ranges for temperature at 5% weight loss and dielectric loss tangent at a frequency of 11.4 GHz.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ebara (WO 2015/129780 A1, published 03 Sep. 2015, hereinafter Ebara) in view of Iizumi et al. (TW 2014/02325 A, published 16 Jan. 2014, hereinafter Iizumi) and further in view of Usu et al. (JP 2006/007632 A, published 12 Jan. 2006, hereinafter Usu).
Regarding claims 4 and 7, Ebara in view of Iizumi teaches the elements of claims 1 and 2, including the heat-fusible polyimide film has excellent heat resistance (Iizumi, paragraph 0019).
Ebara in view of Iizumi does not disclose incorporating a silane coupling agent into the heat-fusible /hot melt polyimide layer.
Usu teaches incorporating silane coupling agent into the heat-resistant polyimide adhesive layer of a flexible metallic foil-polyimide laminate (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silane coupling agent as taught by Usu into the polyimide adhesive layer (heat-fusible/hot melt polyimide layer/melt adhesion layer) of the polyimide film of Ebara in view of Iizumi.  Ebara in view of Iizumi and Usu are analogous art as they are drawn to polyimide-metal foil laminates in which the polyimide film includes a melt-able polyimide layer that serves as an adhesive between a heat-resistant polyimide and a metal foil, and the polyimides of both inventions are based on the same preferred monomers, so one of ordinary skill in the art would have a reasonable expectation of success in using the silane coupling agent of Usu in the polyimide-metal foil laminate of Ebara in view of Iizumi.  Further, Usu teaches that incorporating the silane coupling agent improves the adhesiveness of the metal foil and the polyimide film (paragraph 0020).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ebara (WO 2015/129780 A1, published 03 Sep. 2015, hereinafter Ebara) in view of Iizumi et al. (TW 2014/02325 A, published 16 Jan. 2014, hereinafter Iizumi) and further in view of Murakami et al. (US Patent Application 2009/0068454, published 12 Mar. 2009, hereinafter Murakami).
Regarding claims 4 and 7, Ebara in view of Iizumi teaches the elements of claims 1 and 2, including the heat-fusible polyimide film has excellent heat resistance (Iizumi, paragraph 0019).
Ebara in view of Iizumi does not disclose incorporating a silane coupling agent into the heat-fusible /hot melt polyimide layer.
Murakami teaches the inclusion of a silane coupling agent during polymerization of the polyamic acid during the production of a polyimide for polyimide-metal layer laminates (Abstract and paragraph 0054).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate silane coupling agent as taught by Murakami into the polyimide heat-fusible layer of the polyimide-metal film laminate of Ebara in view of Iizumi.  Iizumi and Murakami are analogous art as they are both drawn to polyimide-metal foil laminates formed by direct lamination of the polyimide film to the metal layer (Murakami, paragraph 0055), so one of ordinary skill in the art would have a reasonable expectation of success in using the silane coupling agent of Murakami in the polyimide-metal foil laminate of Ebara in view of Iizumi.  Further, Murakami teaches that incorporating the silane coupling agent improves both the adhesive strength and the mechanical strength of the polyimide film (paragraph 0054).

Response to Arguments
Applicant's arguments filed 25 Apr. 2022, entered with the Request for Continuing Examination filed 12 Jul. 2022, have been fully considered, but they were not persuasive.
Applicant amended claim 1.
Applicant argues that applicant’s Example 3 and Comparative Example 2 show the unexpected advantage of incorporating a combination of PPD and DATP as diamines in a polyimide.
However, the data is not persuasive, given that as presented above, Ebara already recognizes the criticality of incorporating both PPD and DATP as presented above.  Ebara teaches the incorporation of PPD and DATP as diamines in a polyimide, and Ebara teaches a molar ratio of these two diamines that overlap with the claimed range.  Applicant’s data does not establish criticality that the claimed molar ratio for PPD/DATP of 80:20 provides unexpected results over the molar ratio range taught by Ebara.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN VINCENT LAWLER whose telephone number is 571-272-9603.  The examiner can normally be reached on M - F 8:00 am- 5:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/JOHN VINCENT LAWLER/Examiner, Art Unit 1787